Upon review of the competent evidence of record with reference to the errors assigned, and finding no good grounds to reconsider the evidence, receive further evidence, rehear the parties or their representatives, or amend the award, the Full Commission AFFIRMS and ADOPTS the Decision and Order of the Deputy Commissioner as follows:
                               ***********
The Full Commission adopts the findings of fact found by the Deputy Commissioner as follows:
 FINDINGS OF FACT
1. On May 7, 1998, plaintiff was incarcerated at Craven Correctional Institute. At the hearing before the Deputy Commissioner, plaintiff alleged that on this date an automated "slicer machine in the prisons mailroom opened a piece of his mail from the ACLU that was marked "LEGAL MAIL. Plaintiff signed for and accepted this document on May 14, 1998. Plaintiff filed no grievance with defendant concerning this event.
2. Plaintiff further alleged a second incident in which his "LEGAL MAIL was opened at Central Prison on May 22, 1998. Again, plaintiff filed no grievance concerning this alleged violation of his rights.
3. In both cases, plaintiff received his mail.
                               ***********
Based upon the foregoing findings of fact, the undersigned makes the following:
 CONCLUSIONS OF LAW
1. Plaintiff failed to allege and base his claim upon negligence on the part of a State employee which proximately caused him damages. Plaintiff alleged intentional acts by State employees and failed to allege damages. N.C. Gen. Stat. 143-291.
2. Plaintiff has further alleged violation of his Constitutional rights. The N.C. Industrial Commission lacks subject matter jurisdiction to hear such claims. N.C. Gen. Stat. 143-291.
                               ***********
Considering the foregoing findings of fact and conclusions of law, the Full Commission enters the following:
 ORDER
1. Under the law, plaintiffs claim must be, and therefore is, HEREBY DENIED.
2. Each party shall bear its own costs.
                                   S/______________________ LAURA KRANIFELD MAVRETIC COMMISSIONER
CONCURRING:
  S/___________________ BERNADINE S. BALLANCE COMMISSIONER
  S/_______________ CHRISTOPHER SCOTT COMMISSIONER